Exhibit 10.1 STOCK PURCHASE AGREEMENT BY AND AMONG FLUID MEDIA NETWORKS, INC. (“BUYER”), TRUSONIC, INC., (THE “COMPANY”), AND CERTAIN STOCKHOLDERS OF TRUSONIC, INC. (“SELLERS”) OCTOBER 17, 2007 TABLE OF CONTENTS TABLE OF CONTENTS I. DEFINITIONS. 1 1.01 Certain Definitions 1 1.02 Interpretation 10 II. SALE AND TRANSFER OF SHARES; CLOSING 10 2.01 Sale and Transfer of Shares 10 2.02 Purchase Price 10 2.03 Closing 12 2.04 Closing Deliveries 12 2.05 Option holders 13 III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS 14 3.01 Due Organization; Subsidiaries; Etc. 14 3.02 Capitalization 14 3.03 Authorization; Good Title Conveyed 15 3.04 Financial Statements 15 3.05 No Undisclosed Liabilities 16 3.06 Compliance with Law; Licenses 16 3.07 No Conflicts 17 3.08 Contracts 18 3.09 Legal Proceedings; Orders 20 3.10 Taxes 20 3.11 Absence of Certain Changes 21 3.12 Employee Benefit Plans 23 3.13 Intellectual Property 25 3.14 Environmental Matters 28 3.15 Labor Matters 29 3.16 Brokers and Finders 31 3.17 Condition and Sufficiency of Assets 31 3.18 Books and Records 31 3.19 Real Properties 31 3.20 Tangible Property 32 3.21 Employees 33 3.22 Insurance 33 3.23 Banking Relationships 33 3.24 Insolvency Proceedings 33 3.25 Territorial Restrictions 33 3.26 Customers 34 3.27 Suppliers 34 3.28 Distributors 34 3.29 Accounts Receivable 34 3.30 Inventory 34 i 3.31 Transactions with Certain Persons 35 IV. REPRESENTATIONS AND WARRANTIES OF BUYER 36 4.01 Organization of Buyer; Authorization 36 4.02 No Conflicts 36 4.03 Legal Proceedings; Orders 36 4.04 Brokers and Finders 37 4.05 Investment Intent, etc 37 V. COVENANTS AND AGREEMENTS OF SELLERS AND THE COMPANY 37 5.01 Release 37 5.02 Landmark Loans 38 5.03 Elsberry Bonus 38 5.04 Access to Information 38 VI. INDEMNIFICATION; REMEDIES 38 6.01 Survival of Representations and Warranties 38 6.02 Indemnification by Sellers 38 6.03 Indemnification by Buyer 39 6.04 Procedures for Indemnification 39 6.05 Indemnification Limitations 41 6.06 Subrogation 41 6.07 No Double Recovery 41 6.08 Treatment of Indemnity Payments Between the Parties 41 6.09 Reduction of Losses 41 VII. CERTAIN TAX MATTERS 42 7.01 Filing of Tax Returns 42 7.02 Tax Contests 42 VIII. MISCELLANEOUS 43 8.01 Expenses 43 8.02 Public Announcements 43 8.03 Appointment of Seller Representative as Attorney-in-Fact 43 8.04 Successors 43 8.05 Further Assurances 44 8.06 Waiver 44 8.07 Entire Agreement; Amendment 44 8.08 Governing Law 44 8.09 Consent to Jurisdiction 44 8.10 Assignment 44 8.11 Notices 44 8.12 Headings 45 8.13 Counterparts 45 8.14 Schedules 45 ii 8.15 Severability 45 8.16 Advice of Counsel 45 8.17 No Third?Party Beneficiaries 46 Exhibits Exhibit AForm of Promissory Note Exhibit BForm of Security Agreement Exhibit CForm of Employment Agreement Exhibit DForm of Consulting Agreement Exhibit EKnown Liabilities iii SCHEDULES [TO BE INSERTED] iv STOCK PURCHASE AGREEMENT This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of October 17, 2007 by and among Fluid Media Networks, Inc., a Nevada corporation (“Buyer”), Trusonic Inc., a Delaware corporation (the “Company”), Joseph J. Tebo and the other Stockholders whose names appear on Schedule 2.01 attached to and made a part of this Agreement (each a “Seller” and collectively, “Sellers”). RECITALS WHEREAS, the Company owns and operates the Business (as defined in Section 1.01 below) with its principal place of business in California; WHEREAS, Sellers own 2,744,269.70 shares of Common Stock, constituting one hundred percent (100%) of all of the issued and outstanding capital stock of the Company, and each of the Sellers has approved, and deems it advisable and in the best interests of such Seller, to consummate, the sale of 2,744,269.70 shares of Common Stock of the Company, constituting One Hundred Percent (100%) of the issued and outstanding capital stock of the Company, calculated on a fully diluted basis (collectively, the “Shares”) to Buyer; WHEREAS, each of the Boards of Directors of Buyer and the Company has approved, and deems it advisable and in the best interests of its respective stockholders to consummate, the acquisition of the Shares by Buyer upon the terms and subject to the conditions set forth herein. AGREEMENT NOW, THEREFORE, in consideration of the foregoing and the mutual representations, warranties, covenants and agreements set forth herein, intending to be legally bound hereby, the parties hereto agree as follows: I. DEFINITIONS. 1.01Certain Definitions.For purposes of this Agreement, the following terms shall have the following meanings: “Accounts Receivable” shall have the meaning set forth in Section 3.29. “Affiliate” of any Person shall mean a Person which directly or indirectly through one or more intermediaries, controls, or is controlled by, or is under common control with, such Person (whether by voting securities, contract or otherwise). “Agreement” shall have the meaning set forth in the Preamble. “Artists Guild” means any guild, union, or collective bargaining entity representing artists, performers, or other talent, including, without limitation, American Federation of Musicians, Songwriters Guild, American Federation of Television and Radio Artists, American Society of Media Photographers, Graphic Artists Guild, Writers Guild of America, and Screen Actors Guild. 1 “Benefit Plans” shall have the meaning set forth in Section3.12(a). “Business” means the business conducted by the Company of providing background music service for business locations worldwide. “Business Day” shall mean any day that is not a Saturday, Sunday or statutory holiday in the State of California. “Buyer” shall have the meaning set forth in the Preamble. “Buyer Indemnified Party” shall have the meaning set forth in Section 6.02. “CERCLA” shall mean the Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C. §9601 et seq., as amended and in effect as of the Closing Date. “Cleanup” shall mean all actions required by applicable Environmental Laws to investigate, remove, remediate, abate, neutralize, treat, dispose, prevent Releases or threatened Releases of Hazardous Substances, implement institutional or engineering controls, or conduct post-remedial monitoring and care in connection with the remediation of Hazardous Substances on real property. “Closing” shall have the meaning set forth in Section2.03. “Closing Cash Consideration” shall have the meaning set forth in Section 2.02(a)(ii). “Closing Date” shall mean the date and time as of which the Closing actually takes place. “Closing Date Net Working Capital” shall have the meaning set forth in Section 2.02(c). “Closing Date Net Working Capital Statement” shall have the meaning set forth in Section 2.02(c). “COBRA” shall have the meaning set forth in Section3.12(d). “Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules and regulations promulgated thereunder. “Company” shall have the meaning set forth in the Preamble. “Common Stock” shall have the meaning set forth in Section 3.02(a). “Consulting Agreement” shall have the meaning set forth in Section 2.04(a)(v). 2 “Contingent Employment Term” shall have the meaning set forth in Section 2.02(d). “Contract” shall mean any agreement, arrangement, commitment, indemnity, indenture, instrument or lease, including any and all amendments, supplements, and modifications (whether oral or written) thereto, whether or not in writing. “Copyrights” means all (i) all copyrights, whether or not published,protected or registered under the Copyright Act of 1909 or the Copyright Act of 1976 (as either shall be amended from time to time, and any predecessor or successor statute thereto), applications for registration of copyrights, all works of authorship, and all secondary and subsidiary rights therein; (ii) art, audiovisual works, animations, compilations, collective works, computer software and programs, data, databases, designs, emblems, films, film clips, graphics, images, illustrations, likenesses, literary works, logos, motion pictures, musical compositions, music videos, performances, photographs, pictorial works, song lyrics, sound clips, sound recordings,scripts, screenplays, video recordings, and all other copyrightable subject matter; (iii) all renewals, derivative works, enhancements, improvements, modifications, updates, new releases or other revisions thereof; and (iv) publication rights, display rights, attribution rights, integrity rights, performance rights (including digital performance rights), mechanical rights, synchronization rights, publishing rights, approval rights, reproduction rights, rights to create derivative works, distribution rights, or moral rights. “Elsberry Bonus” shall mean that certain bonus due and owing to Ken Elsberry in the amount of Eighty Thousand Dollars ($80,000). “Employment Agreement” shall have the meaning set forth in Section 2.04(a)(v). “Environment” shall have the meaning assigned to that term under CERCLA. “Environmental Claim” means any claim, action, cause of action, investigation or written notice by any Person alleging potential liability (including, without limitation, potential liability for investigatory costs, Cleanup costs, governmental response costs, natural resources damages, property damages, personal injuries, or penalties) arising out of, based on or resulting from the presence or Release of any Hazardous Substances at any location currently or formerly owned, operated or leased by the Company or to which Hazardous Substances generated by the Company have migrated or been sent for disposal. “Environmental Condition” shall refer to any contamination or damage to the environment caused by or relating to the actual or threatened Release of Hazardous Substances by the Company or any other Person into the environment.With respect to claims by employees, independent contractors or other third parties, Environmental Condition shall also include the exposure of persons to Hazardous Substances. “Environmental Laws” shall mean any state, federal or local laws, ordinances, codes, regulations, statutes, orders, judgments, decrees, permits or licenses relating to pollution, natural resources, protection of human health or the Environment, including, without limitation, laws and regulations relating to the use, treatment, storage, release, disposal or transportation of Hazardous Substances or the handling and disposal of medical and biological waste. 3 “Environmental Noncompliance” means material violation of an Environmental Law. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” shall mean with respect to any Person (i)any corporation which is a member of a controlled group of corporations, within the meaning of Section414(b) of the Code, of which that Person is a member, (ii)any trade or business (whether or not incorporated) which is a member of a group of trades or businesses under common control, within the meaning of Section414(c) of the Code, of which that Person is a member and (iii)any member of an affiliated service group, within the meaning of Section414(m) and (o) of the Code, of which that Person or any entity described in clause(i) or (ii) is a member. “Final Note Maturity Date” shall mean the final maturity date of each Note, which date shall be two (2) years from the date each Note is issued. “Financial Statements” shall have the meaning set forth in Section 3.04(a). “GAAP” shall mean United States generally accepted accounting principles. “Governmental Authority” shall mean any United States or foreign government or any agency, bureau, board, commission, court, department, official, political subdivision, tribunal or other instrumentality of any government, whether federal, state or local, domestic or foreign. “Hazardous Substances” shall mean (i)any hazardous or toxic waste, substance or material defined in any Environmental Law, (ii)asbestos-containing material, (iii) medical and biological waste, (iv) polychlorinated biphenyls, (v)petroleum products, including gasoline, fuel oil, crude oil and constituents of such petroleum products and (vi)any other chemicals, materials or substances, exposure to which is prohibited, limited, or regulated by any Environmental Laws. “Indebtedness” means (i) all indebtedness for borrowed money or for the deferred purchase price of property or services (other than current trade liabilities incurred in the ordinary course of business and payable in accordance with customary practices), and (ii) any other indebtedness that is evidenced by a note, bond, indenture, debenture or similar instrument. “Indemnified Party” shall have the meaning set forth in Section 6.04(a). “Indemnifying Party” shall have the meaning set forth in Section 6.04 (a). “Intellectual Property” shall have the meaning set forth in Section3.13(a). “Intellectual Property” shall mean any Marks, Patents, Copyrights, Trade Secrets, Net Properties, methods, processes, proprietary information, protocols, schematics, specifications, software, software code (in any form, including source code and executable or object code), algorithms, databases, diagrams, drawings, formulae, techniques, user interfaces, and other forms of technology (whether or not embodied in any tangible form and including all tangible embodiments of the foregoing, such as instruction manuals, laboratory notebooks, prototypes, samples, studies and summaries), owned or used by the Company in the Business. 4 “Intellectual Property Rights”shall mean all past, present, and future rights of the following types, which may exist or be created under the laws of any jurisdiction in the world: (A) Marks, Patents, Copyrights, Trade Secrets, Net Properties; and (B) all rights in or relating to registrations, renewals, extensions, combinations, divisions, and reissues of, and applications for, any of the rights referred to in clause (A), owned, used or held by the Company in the Business. “Interim Balance Sheet” shall have the meaning set forth in Section3.04(a)(iii). “Inventory” shall mean all quantities of inventory, including raw materials, work-in-process, finished goods (whether or not in the possession of the Company or Sellers), consigned inventory, replacement and component parts, materials, supplies and packaging items. “Knowledge,” shall mean the knowledge of each Seller and each of the officers and directors of the Company after diligent inquiry. “Known Liabilities” shall mean the matters set forth on Exhibit E hereto. “Landmark Loans” shall mean all Indebtedness arising from that certain: (i) Business Loan Agreement dated as of January 25, 2006, by and between the Company as borrower and Landmark National Bank as lender, in the original principal amount of One Hundred Fifty Thousand Dollars ($150,000), and (ii) that certain Business Loan Agreement dated as of June 21, 2004, by and between the Company as borrower and Landmark National Bank as lender, in the original principal amount of Two Hundred Fifty Thousand Dollars ($250,000). “Law” shall mean any constitutional provision or any statute or other law, rule or regulation of any Governmental Authority and any decree, injunction, judgment, order, ruling, assessment or writ. “Leased Real Property” shall have the meaning set forth in Section3.19. “Leased Tangible Property” shall have the meaning set forth in Section3.20(b). “Leases” shall have the meaning set forth in Section3.19. “Legal Proceeding” shall mean any action, suit, litigation, arbitration, proceeding (including any civil, criminal, administrative, investigative or appellate proceeding), hearing, inquiry, audit, examination or investigation commenced, brought, conducted or heard by or before any court or other Governmental Authority or any arbitrator or arbitration panel. “Licenses” shall mean all licenses, permits, authorizations, approvals, consents and waivers issued, granted, given or otherwise made available by or under the authority of any Governmental Authority or pursuant to any Law. 5 “Lien” shall mean any lien, pledge, mortgage, deed of trust, security interest, claim, lease, charge, option, adverse claim, right of first refusal, easement, servitude, encroachment or other survey defect, transfer restriction or other encumbrance of any nature whatsoever (including without limitation, any claims of spouses under applicable community property laws). “Loss” or “Losses” means any claim, liability, shortage, damage, diminution in value, settlement, deficiency, expense (including reasonable attorneys' and accountants' fees), assessment, Tax, or loss of any kind. “Marks” means all names, all assumed fictional business names, trade names, registered and unregistered trademarks and service marks, logos, brand names, product names, slogans, and any trademark or service mark application therefore and all associated goodwill. “Material Adverse Effect” shall mean, with respect to any entity or group of entities, any event, circumstance, condition, change, occurrence, fact or effect that, individually or in the aggregate, is reasonably expected to be materially adverse to the condition (financial or otherwise), properties, assets, liabilities, business, operations, or results of operations of such entity. “Material Contract” shall mean any Contract required to be listed in Schedule3.08(a). “Minimum Net Working Capital” shall mean One Hundred Eighty Thousand Dollars ($180,000). “Music Contracts” shall have the meaning set forth in Section 3.08(a)(i). “Music Rights Holder” means any record label, music publisher, songwriter, artist, photographer, or any other holder of any rights in any sound recording, musical composition, artwork (including album art, liner notes, and other collateral works), chart, music database or other Copyright. “Net Properties” means all internet web sites, URLs and internet domain names. “Net Working Capital” shall mean the excess of the Company’s current assets over the Company’s current liabilities, where the Company’s “current assets” are comprised of all of the Company’s cash, accounts receivable, inventory, current portion of notes receivable and prepaid expenses, and the Company’s “current liabilities” are comprised of trade payables, current portion of bank loans and current portion of accrued trade expenses (each determined in the same manner and using the same accounting methods, methodologies and principles applied in preparing the audited financial statements of the Company for the twelve (12) month period ended December 31, 2006). “Non-Competition Agreements” shall have the meaning set forth in Section 2.04(a)(vii). “Note” and “Notes” shall have the meaning set forth in Section 2.06(e). 6 “O’Neill” shall have the meaning set forth in Section 2.02(d). “Option” or “Options” shall have the meaning set forth in Section 2.05(a) hereof. “Option Holder” or “Option Holders” shall have the meaning set forth in Section 2.05(a) “Order” shall mean any award, decision, injunction, judgment, order, decree, ruling, writ, subpoena or verdict entered, issued, made or rendered by any Governmental Authority or by any arbitrator. “OSHA Laws” shall mean the Occupational Safety and Health Act, 29 U.S.C. §651 et seq., each state law corresponding thereto and all applicable laws, now or hereafter in effect relating thereto. “Owned Real Properties” shall have the meaning set forth in Section 3.19. “Owned Tangible Property” shall have the meaning set forth in Section3.20(a). “Patents” means all patents, patent applications and extensions, continuations and renewals thereof and inventions and discoveries that may be patentable. “Performance Rights Society” means any performance rights society or clearinghouse concerning the performance, reproduction, display, or distribution of Copyrights, including, without limitation, American Society of Composers, Authors and Publishers (ASCAP), Broadcast Music, Inc. (BMI), Recording Industry Association of America (RIAA), The Society of European Stage Authors and Composers (SESAC), SoundExchange, Inc. and The Harry Fox Agency (HFA). “Permanent Disability” means that such person is unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or which has lasted, or can be expected to last, for a continuous period of not less than nine months. “Permitted Liens” shall mean: (i)mechanics’, processor’s, materialmen’s, carriers’, warehousemen’s, repairmen’s, landlord’s and similar Liens arising by operation of Law or arising in the ordinary course of business and securing obligations of the Company that are not overdue for a period of more than sixty (60)days or are being contested in good faith by appropriate proceedings diligently pursued, provided that, in the case of Liens being contested, provision for the payment of such Liens has been made on the books of the Company; (ii)Taxes which are not yet due or payable or are being contested in good faith. “Person” shall mean any individual, corporation, limited liability company, partnership, firm, joint venture, association, joint-stock company, trust, unincorporated organization, or other organization, whether or not a legal entity, and any Governmental Authority. 7 “Preferred Stock” shall have the meaning set forth in Section 3.02(a). “Proprietary Rights Agreement” shall have the meaning set forth in Section 3.21. “Publicity Rights” shall mean all publicity rights or privacy rights (or waivers or quitclaims thereof) of any person or entity related thereto. “Purchase Price” shall have the meaning set forth in Section2.02(a). “Related Person” shall mean with respect to a particular individual: (a)each other member of such individual’s Family; (b)any Person that is directly or indirectly controlled by such individual or one or more members of such individual’s Family; (c)any Person in which such individual or members of such individual’s Family hold (individually or in the aggregate) a Material Interest; and (d)any Person with respect to which such individual or one or more members of such individual’s Family serves as a director, officer, partner, executor, or trustee (or in a similar capacity). With respect to a specified Person other than an individual: (a)any Affiliate of such specified Person; (b)any Person that holds a Material Interest in such specified Person; (c)each Person that serves as a director, officer, partner, executor, or trustee of such specified Person (or in a similar capacity); (d)any Person in which such specified Person holds a Material Interest; (e)any Person with respect to which such specified Person serves as a general partner or a trustee (or in a similar capacity); and (f)any Related Person of any individual described in clause (b) or (c). For purposes of this definition, (a)the “Family” of an individual includes (i)the individual, (ii)the individual’s spouse and former spouses, (iii)any other natural person who is related to the individual or the individual’s spouse within the second degree, and (iv)any other natural person who resides with such individual, and (b)“Material Interest” means direct or indirect beneficial ownership (as defined in Rule13d-3 under the Securities Exchange Act of 1934) of voting securities or other voting interests representing at least fifty percent (50%) of the outstanding voting power of a Person or equity securities or other equity interests representing at least 50% of the outstanding equity securities or equity interests in a Person. 8 “Release” and “Releases” shall have the meaning assigned to that term under CERCLA. “Releasee” and “Releasees” shall have the meaning set forth in Section 5.01. “Reports” shall have the meaning set forth in Section 3.14(g). “Representative” means, as to any Person, such Person’s Affiliates and its and their directors, officers, employees, agents, advisors (including without limitation, financial advisors, counsel and accountants) and direct and indirect controlling persons. “Requirement of Law” shall mean, as to any Person, the certificate or articles of incorporation and by-laws, partnership agreements, articles or certificate of formation or organization, limited liability company or operating agreement, or other organizational or governing documents of such Person, and any applicable law, treaty, ordinance, order, judgment, rule, decree, regulation, or determination of an arbitrator, court, or other Governmental Authority, including, without limitation, rules, regulations, orders, and requirements for permits, licenses, registrations, approvals, or authorizations, in each case as such now exist or may be hereafter amended and are applicable to or binding upon such Person or any of its property or to which such Person or any of its property is subject. “Returns” shall have the meaning set forth in Section 3.29. “Security Agreement” shall have the meaning set forth in Section 2.02(a)(ii) “Seller Indemnified Party” shall have the meaning set forth in Section 6.03. “Seller Representative” shall have the meaning set forth in Section 8.03(a). “Sellers” shall have the meaning set forth in the Preamble. “Stockholders” shall mean the Sellers and all of the other holders of capital stock of the Company. “Shares” shall have the meaning set forth in the Recitals. “Straddle Period Taxes” shall have the meaning set forth in Section 6.02(b). “Tangible Property” shall have the meaning set forth in Section3.20(d). “Tangible Property Leases” shall have the meaning set forth in Section3.20(b). “Tax” or “Taxes” shall mean any and all taxes (whether Federal, state, local or foreign), including, without limitation, income, profits, franchise, gross receipts, payroll, sales, employment, use, property, withholding, excise, occupation, value added, ad valorem, transfer and other taxes, duties or assessments of any nature whatsoever, together with any interest, penalties or additions to tax imposed with respect thereto, imposed, assessed or collected by or under the authority of any Governmental Authority or payable pursuant to any tax-sharing agreement or any other contract relating to the sharing or payment of any such tax. 9 “Tax Audits” shall have the meaning set forth in Section 7.02(a). “Tax Returns” shall mean any returns, (including any information returns), reports, statements, notices, claims for refund, forms or other documents or information (including any schedule or attachment thereto, and including any amendment thereto) filed with or submitted to, or required to be filed with or submitted to, any Governmental Authority in connection with the determination, assessment, collection or payment of any Tax or in connection with the administration, implementation or enforcement of, or compliance with, any legal requirement relating to any Tax. “Tebo” shall have the meaning set forth in Section 2.04(b)(vi). “Termination Event” shall have the meaning set forth in Section 2.02(d). “Transaction Documents” shall mean this Agreement, the Employment Agreements, the Note, the Security Agreement, and other documents related to the transactions contemplated by this Agreement. “Trade Secrets” means all know-how, trade secrets, confidential or proprietary information, data, customer lists, software, technical information, data, process technology, plans, drawings and blue prints and, including without limitation, any other information entitled to protection under Requirements of Law as a trade secret. “WARN Act” shall have the meaning set forth in Section 3.15(j). “Withholding Deficiency” shall have the meaning set forth in Section 2.05(c). 1.02Interpretation.The words “hereof,” “herein,” “hereby” and “hereunder,” and words of like import, refer to this Agreement as a whole and not to any particular Sectionhereof.References herein to any Section or Schedule refer to such Sectionof, or such Schedule to, this Agreement, unless the context otherwise requires.All pronouns and any variations thereof refer to the masculine, feminine or neuter gender, singular or plural, as the context may require. II. SALE AND TRANSFER OF SHARES; CLOSING. 2.01Sale and Transfer of Shares.Subject to the terms and conditions of this Agreement, at the Closing, Sellers will cause the Stockholders to sell, convey, assign, transfer and deliver to Buyer, and Buyer will purchase from each Stockholder, the number of Shares set forth opposite such Stockholder’s name on Schedule 2.01, which in the aggregate shall constitute One Hundred Percent (100%) of the issued and outstanding capital stock of the Company, calculated on a fully diluted basis, free and clear of all Liens. 2.02Purchase Price. 10 (a)The purchase price for the Shares (the “Purchase Price”) shall be payable as follows: (i)An aggregate of Four Million Dollars ($4,000,000), of which Five Hundred Thousand Dollars ($500,000) has been deposited by Buyer into an escrow account (the “Escrowed Funds” and together with the balance of the foregoing cash payment, the “Closing Cash Consideration”), payable by Buyer to each Stockholder in such amounts and in accordance with Schedule 2.02(b); plus (ii)Two Million Dollars ($2,000,000) payable by delivery of one or more promissory notes, in substantially the form attached hereto as Exhibit A (each, a “Note,” and collectively, the “Notes”), to each of the Stockholders in the amounts specified in Schedule 2.02(a), such Notes to be secured by Buyer’s assets pursuant to the security agreement (the “ Security Agreement”), substantially in the form attached hereto at Exhibit B. (b)At the Closing, the Closing Cash Consideration shall be paid by Buyer to each Stockholder or the Company, as applicable, by wire transfer of immediately available funds to the accounts specified by the Stockholders or the Company in Schedule 2.02(b).The parties acknowledge and agree that, as set forth more fully in Section 2.05 hereof, the Closing Cash Consideration otherwise payable to certain of the Stockholders will be paid directly to the Company in repayment of the Option Notes with any portion of the Closing Cash Consideration remaining after payment in full of the applicable Option Note, less any required withholdings, to be wired by the Company to the applicable Stockholder within three (3) business days of the Closing Date. (c)Net Working Capital Purchase Price Adjustment.On the Closing Date, Seller Representative shall deliver to Buyer a statement (the “Closing Date Net Working Capital Statement”) prepared on a basis consistent with the Company's Interim Balance Sheet (as hereinafter defined), setting forth the Net Working Capital of Company as of the Closing Date (the “Closing Date Net Working Capital”), including the amount of cash (net of checks paid but uncleared), if any, to be delivered to the Company at Closing.If the Closing Date Net Working Capital is less than the Minimum Net Working Capital, then the Closing Cash Consideration shall be decreased dollar-for-dollar by the amount, if any, by which the Closing Date Net Working Capital is less than the Minimum Net Working Capital. (d) Additional Purchase Price Adjustment.In the event that subsequent to the execution of the Employment Agreement but prior to the one (1) year anniversary of the date hereof (the “Contingent Employment Term”), Daniel K. O’Neill (“O’Neill”) either resigns as an employee of the Company (other than a resignation pursuant to Section 2.04(a)(ii)) or is terminated for Cause (as such term is defined in the Employment Agreement) (either, a “Termination Event”), then the principal amount under the Note issued to O’Neill shall be reduced as follows: (i) if any such Termination Event occurs on or prior to the six (6) month anniversary of the Closing Date, the first installment under the Note issued to O’Neill shall be deemed forfeited by O’Neill, and O’Neill shall have no right to receive the first installment under the Note issued to O’Neill; or (ii) if any such Termination Event occurs after the six (6) month anniversary of the Closing Date (but during the Contingent Employment Term), then the first installment under the Note issued to O’Neill shall be reduced to an amount equal to the product determined by multiplying the amount of the first installment otherwise payable to O’Neill under his Note (subject to any reductions pursuant to Article VI hereof) by a fraction, the numerator of which is the number of calendar days lapsed since the Closing Date and the date of the Termination Event and the denominator of which is three hundred sixty-five (365). 11 2.03Closing.The purchase and sale (the “Closing”) provided for in this Agreement will take place at the offices of Buyer’s counsel, Nixon Peabody, LLP, at The Gas Company Tower, 555 West Fifth Street, 46th Floor, Los Angeles, California 90013, on the date hereof or at such other time or on such other date or at such other place as may be mutually agreed by the parties. 2.04Closing Deliveries.At the Closing: (a)Sellers will deliver to Buyer: (i)certificates representing the Shares, duly and validly endorsed (or accompanied by duly and validly executed stock powers) for transfer to Buyer; (ii)the written resignations of each of the officers and directors of the Company set forth on Schedule2.04(a)(ii), effective as of the Closing Date; (iii)(A) a certificate of good standing issued by the Secretary of State of Delaware, and (B) a certificate of good standing issued by the Secretary of State of each of the jurisdictions where the Company is qualified or licensed to transact business as a foreign entity, as set forth on Schedule 2.04(a)(iii)(B); (iv)written evidence reasonably satisfactory to Buyer that all fees, commissions, and charges of any broker, finder or investment banker engaged by the Company and any Seller in connection with the transactions contemplated by this Agreement have been or at the Closing will be paid in full, and the Company and Sellers have been released from any further obligations related thereto; (v)the employment agreement (“Employment Agreement”), in substantially the form set forth on ExhibitC between the Company and O’Neill, duly and validly executed by O’Neill; (vi)the consulting agreement (“Consulting Agreement”), in substantially the form set forth on Exhibit D between the Company and TEBOGROUP, Inc., duly and validly executed by the TEBOGROUP, Inc. (vii)written evidence that all of the Known Liabilities have been resolved to the satisfaction of Buyer in its sole and absolute discretion, provided, however, that if, notwithstanding the best efforts of Sellers and the Company, the Company and Sellers are unable to resolve any of the Known Liabilities prior to the Closing, Sellers shall fully cooperate with Buyer in resolving such Known Liabilities following the Closing Date, provided, however, that the Buyer shall consult with the Seller Representative regarding the continuing defense and settlement of each of the Known Liabilities, and that subsequent to the Closing, the Known Liabilities may not be settled without the joint written approval of the Buyer and the Seller’s Representative (provided, however, the consent of Seller’s Representative shall not be unreasonably withheld); 12 (viii)written consents of the parties set forth on Schedule 3.07, provided, however, that Buyer may proceed with the Closing without receipt of such written consents and without written waiver, the failure to provide such consents not being considered a breach by the Company or Stockholders of this Agreement.After the Closing, Company and Stockholders will continue to use reasonable best efforts to obtain any consents not delivered at Closing. (ix)the Closing Date Net Working Capital Statement pursuant to Section 2.02(c); (x)written evidence reasonably satisfactory to Buyer that any Related Party Agreements have been terminated and that the Company and Sellers have been released from any further obligations related thereto; and (xi)all other previously undelivered documents required to be delivered by Sellers or the Company to Buyer at or prior to the Closing in connection with the consummation of the transactions completed by this Agreement. (b)Buyer will deliver: (i)to each Seller and the Company, as applicable, the Closing Cash Consideration pursuant to Section2.02(a)(i); (ii)to each Seller, the Notes pursuant to Section2.02(a)(ii), duly and validly executed by the Buyer; (iii)to Sellers, the Security Agreement pursuant to Section2.02(a)(ii), duly and validly executed by the buyer; (iv)to O’Neill, the Employment Agreement pursuant to Section 2.04(a)(v), duly and validly executed by the Company; (v)to TEBOGROUP, Inc., the Consulting Agreement pursuant to Section 2.04(a)(vi), duly and validly executed by the Company; and (vi)to Sellers and/or the Company, as applicable, all other previously undelivered documents required to be delivered by Buyer to Sellers or the Company at or prior to the Closing in connection with the consummation of the transactions completed by this Agreement. 2.05Option holders.Immediately prior to the Closing Date, the Company had options outstanding representing Two Hundred Eight Thousand (208,000) shares of the Company’s Common Stock (each, an “Option” and collectively, the “Options”).On or before the Closing Date, each holder of an Option (each, an “Option Holder” and collectively, the “Option Holders”), has exercised his/her/its respective Option by delivering to the Company the exercise price for such Options or delivering to the Company a promissory note in an amount equal to the exercise price for the Common Stock subject to such Option (each, an “Option Note”).Each Option Holder whose Option was exercised by executing and delivering an Option Note to the Company has authorized the repayment of such Option Note by instructing the Buyer to deliver to the Company at the Closing the Closing Cash Consideration otherwise payable to such Option Holder pursuant to Section 2.01 hereof.Upon receipt of such Closing Cash Consideration, the Company shall retain from such Closing Cash Consideration an amount equal to the principal amount of each Option Note in satisfaction of such Option Note and remit any portion of the Closing Cash Consideration remaining after payment of the Option Note to the respective Option Holder, less any required withholdings. 13 III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND SELLERS. Except as set forth in the Disclosure Schedules to this Article III, the Company and Sellers hereby represent and warrant, as of the Closing Date, severally and not jointly, to Buyer as follows: 3.01Due Organization; Subsidiaries; Etc. (a)The Company is a corporation duly organized, validly existing and in good standing under the laws of the State of Delaware and has all necessary corporate or other power and authority:(i)to conduct its Business in the manner in which it is currently being conducted and as proposed to be conducted; and (ii)to own and use its assets. (b)The Company is qualified or licensed to do business as a foreign entity, and is in good standing under the laws of all jurisdictions where the nature of its business requires such qualification. (c)The Company has no subsidiaries.The Company does not directly or indirectly own and has not owned any securities or other interest of any other Person.The Company is not and has not been a general partner of any general partnership, limited partnership or other Person or a participant in any joint venture or other similar arrangement. 3.02Capitalization. (a)The authorized capital stock of the Company consists of (i) nine million (9,000,000) shares of common stock, $0.00001 par value per share (“Common Stock”), of which 2,774,670 shares are issued and outstanding and (ii) one million (1,000,000) shares of preferred stock, $0.00001 par value per share (“Preferred Stock”), none of which are issued and outstanding.The Shares comprise all of the issued and outstanding capital stock of the Company.Sellers are the record and beneficial owners and holders of all of the Shares. (b)Each Seller represents, severally and not jointly, that at the Closing such Seller’s Shares shall be free and clear of all Liens other than transfer restrictions under federal and state securities laws.No Seller owns any securities issued by, or other obligations of, the Company other than those listed on Schedule 2.01 or contemplated by this Agreement or another Transaction Document.No legend or other reference to any purported Lien appears upon any certificate representing capital stock or other equity securities of the Company other than transfer restrictions under federal and state securities laws. 14 (c)The Shares have been duly authorized and validly issued, are fully paid and nonassessable, and were issued in compliance with all applicable federal and state securities laws, and upon transfer to Buyer, shall be free of restrictions on transfer other than restrictions imposed by applicable federal or state securities laws or by any other Transaction Documents.Except as set forth on Schedule 3.02(c), there are no outstanding options, warrants, restricted stock agreements, rights (including conversion, exchange or preemptive rights), or agreements of any kind for the purchase or acquisition from the Company of any of its capital stock or other securities, or proxy or stockholder agreements or other agreements with respect to the voting of any of the Company’s capital stock or other securities, and the Company is under no obligation, nor has it granted any rights, to register any class of its capital stock or other securities. (d)On or before the Closing Date, all of the Company’s outstanding Options will have been exercised or terminated.As such, on the Closing Date there shall be no outstanding Options to purchase any securities of the Company. 3.03Authorization; Good Title Conveyed. (a)The Company and each Seller has all requisite power and authority to execute and deliver this Agreement, and any other Transaction Document to which it is a party, and to consummate the transactions contemplated hereby and thereby, and has taken all necessary corporate or other action to authorize the execution, delivery and performance of this Agreement and the other Transaction Documents to which it is a party.This Agreement and the Transaction Documents have been duly and validly executed and delivered by the Company and each Seller party thereto and constitute the legal, valid and binding agreements of the Company and such Seller, enforceable against the Company and such Seller in accordance with their terms, except as such enforceability may be limited by applicable bankruptcy, moratorium, insolvency, reorganization, fraudulent conveyance or other Laws affecting the enforcement of creditors’ rights generally, by general equitable principles, including, without limitation, those limiting the availability of specific performance, injunctive relief and other equitable remedies. (b)The stock certificates and stock powers to be executed and delivered by Sellers to Buyer at the Closing will be valid and binding obligations of Sellers, enforceable in accordance with their respective terms, and will effectively vest in Buyer good, valid and marketable title to all the Shares to be transferred to Buyer pursuant to and as contemplated by this Agreement free and clear of any and all Liens other than transfer restrictions under state and federal securities laws. 3.04Financial Statements. (a)Schedule 3.04 contains the following financial statements of the Company (collectively, the “Financial Statements”): 15 (i)The audited balance sheet of the Company as of December 31, 2006, and the related [audited] statements of operations, stockholders’ equity and cash flows for the fiscal year then ended (together with accompanying notes thereto); (ii)The audited balance sheet of the Company as of December 31, 2004 and 2005, and the related [audited] statements of operations, stockholders’ equity and cash flows for the fiscal years then ended (together with accompanying notes thereto); and (iii)The internally prepared balance sheet of the Company as of August 31, 2007 (the “Interim Balance Sheet”) and the related statements of operations, stockholders’ equity and cash flows for the period from January 1, 2007 through August 31, 2007. (b)The Financial Statements are consistent with the books and records of the Company, and fairly present in all material respects the financial condition, assets and liabilities of the Company as of the dates and periods indicated (subject to, in the case of interim financial statements, normal and customary year-end adjustments), and were prepared in accordance with GAAP (except as otherwise indicated therein or in the notes thereto).The books and records of the Company, all of which have been made available to Buyer, are complete and correct and have been properly kept and maintained. 3.05No Undisclosed Liabilities.The Company does not have any obligation or liability of any nature (whether known or unknown, matured or unmatured, fixed or contingent) which is required by GAAP to be listed as a liability or reserved for on its balance sheet in excess of Five Thousand Dollars ($5,000) other than those set forth in the Financial Statements or those that will be taken into account in the Closing Date Net Working Capital calculation.All Indebtedness owed to the Company by any Seller or any Related Person of any Seller will be paid in full on or before the Closing Date. 3.06Compliance with Law; Licenses. (a)Except as set forth in Schedule 3.06(a): (i)the Company is in compliance in with, and immediately following the consummation of the transactions contemplated herein and in the Transaction Documents, will be in compliance with, each Law applicable to it and/or to the conduct or operation of its Business and its ownership and use of any of its assets, except where failure to so comply would not be reasonably expected to have a Material Adverse Effect; (ii)to the Knowledge of the Company and Sellers, no event has occurred or circumstance exists that (with or without notice or lapse of time) (A)would reasonably be expected to constitute or result in a violation by the Company of, or a failure on the part of the Company to comply with, any Law, or (B)would reasonably be expected to give rise to any obligation on the part of the Company to undertake, or to bear all or any portion of the cost of, any remedial action of any nature in any such case; and (iii)the Company has not received any written notice from any Governmental Authority or any other Person regarding (A)any actual, alleged, possible, or potential violation of, or failure to comply with, any Law, or (B)any actual, alleged, possible, or potential obligation on the part of the Company to undertake, or to bear all or any portion of the cost of, any remedial action of any nature. 16 (b)Schedule 3.06(b) contains a complete and accurate list of each material License that is held by the Company.Each License listed in Schedule 3.06(b) is valid and in full force and effect, and the Company has delivered true, correct and complete copies of all such Licenses to Buyer.Except as set forth in Schedule 3.06(b): (i)the Company is in compliance in all material respects with the terms and requirements of the Licenses identified in Schedule 3.06(b); (ii)no event has occurred or circumstance exists that may (with or without notice or lapse of time or both) (A)constitute or result directly or indirectly in a violation of or a failure to comply with any term or requirement of any License listed in Schedule3.06(b), or (B)result, directly or indirectly, in the revocation, withdrawal, suspension, cancellation or termination of, or any material modification to, any License listed in Schedule3.06(b); and (iii)the Company has not received any written notice from any Governmental Authority or any other Person regarding (A)any violation of, or failure to comply with, any term or requirement of any License listed on Schedule 3.06(b), or (B)any revocation, withdrawal, suspension, cancellation or termination of, or material modification to, any License listed on Schedule 3.06(b). The Licenses listed in Schedule 3.06(b) collectively constitute all of the Licenses necessary to permit the Company to lawfully conduct and operate its Business in the manner it currently conducts and operates such Business and to permit the Company to own and use its assets in the manner in which it currently owns and uses such assets. 3.07No Conflicts. (a)Except for the consents set forth on Schedule 3.07, no filing or registration with, or permit, authorization, consent or approval of, or notification to, any Governmental Authority or any third party is required by any Seller or the Company in connection with the execution, delivery and performance by the Company and Sellers of this Agreement or the consummation by Sellers and the Company of the transactions contemplated hereby. (b)The execution and delivery of this Agreement and the consummation by Sellers and the Company of any of the transactions contemplated hereby or in the Transaction Documents do not and will not directly or indirectly (with notice or without notice or lapse of time or both): (i)contravene, conflict with, or result in a violation of (A)any provision of the Certificate of Incorporation or bylaws of the Company, or (B) any resolution adopted by the board of directors or the stockholders of the Company; 17 (ii)contravene, conflict with, or result in a violation or an event which with notice or lapse of time or both would constitute a default under or give any Governmental Authority or other Person the right to challenge any of the transactions contemplated hereby or to exercise any remedy or obtain any relief under, any Law or any Order to which the Company or any Seller, or any of the assets owned or used by the Company, may be subject; (iii)contravene, conflict with, or result in a violation or event which with notice or lapse of time or both would constitute a default of any of the terms or requirements of, or give any Governmental Authority or any other Person the right to revoke, withdraw, suspend, cancel, terminate, or modify, any License that is listed on Schedule 3.06(b); (iv)contravene, conflict with, or result in a violation, breach or an event which with notice or lapse of time or both would constitute a default of any provision of, or give any Person the right to declare a default or exercise any remedy under, or to accelerate the maturity or performance of, or to cancel, terminate or modify, any Material Contract; or (v)result in the imposition or creation of any Lien (other than a Permitted Lien) upon or with respect to any of the assets owned or used by the Company. 3.08Contracts. (a)Schedule3.08(a) contains a complete and accurate list, and Sellers have delivered or made available to Buyer true, correct and complete copies of the following Contracts to which the Company is a party which will remain in effect after the Closing (each, a “Material Contract”) (for the avoidance of doubt, equipment or bank leases or loans and the agreements and documents evidencing such which are to be paid off in full at Closing shall not be Material Contracts hereunder): (i)Each Contract relating to the use, performance, reproduction, distribution, or other exploitation of sound recordings, musical compositions or works or the manufacture, advertisements, distribution and lease of programs embodying any of the foregoing (collectively, the “Music Contracts”); (ii)each Contract that is executory in whole or in part and involves thedelivery of goods or materials by the Company, or theperformance of services by the Company, the remaining unpaid balance of which is in excess of $5,000; (iii)each Contract that is executory in whole or in part and involves thedelivery of goods or materials to the Company or theperformance of services for the Company, the remaining unpaid balance of which is in excess of $5,000; (iv)each Contract that is executory in whole or in part and was not entered into in the ordinary course of business and that involves future expenditures or receipts by the Company in excess of $5,000; (v)each lease, rental or occupancy agreement, license agreement, installment and conditional sale agreement, and any other similar Contract, in each case, affecting the ownership of, leasing of, title to, use of, or any leasehold or other similar interest in, any real or personal property; 18 (vi)except for standard “shrink wrapped, off the shelf,” commercially available third-party software used by the Company, each licensing agreement or any other Contract with respect to the ownership or use of any Intellectual Property, including Contracts with current or former employees, consultants or contractors regarding the appropriation or the non-disclosure of any Intellectual Property; (vii)each collective bargaining agreement and any other Contract to or with any labor union or other similar employee representative of a group of employees of the Company; (viii)each joint venture or partnership agreement and any other similar Contract (however named) involving a sharing of profits or losses by the Company with any other Person; (ix)each Contract providing for payments to or by the Company based on a percentage of sales, purchases or profits, other than payments for goods and services; (x)each note, bond, indenture and other instrument and agreement evidencing, creating or otherwise relating to obligations for borrowed money and each guarantee of obligations for borrowed money; (xi)as of August 31, 2007, each purchase order exceeding $5,000 between the Company and any Person which will not be fulfilled prior to the Closing; (xii)each Contract that is executory in whole or in part and requires capital expenditures in excess of $5,000 by the Company; (xiii)all agreements containing covenants not to compete on the part of a Seller or the Company or otherwise restricting the ability of the Company or any Seller to engage in any aspect of the Business; (xiv)each Contract with any current or former employee, consultant, director or officer of the Company, or pursuant to which the Company has any liability to any current or former employee, consultant, officer or director, other than employee benefit plans and policies; and (xv)each Contract between the Company and any of its Affiliates. (b)Except as set forth in Schedule3.08(b), each Material Contract is in full force and effect and is enforceable against the Company and, to the Knowledge of the Company and Sellers, the other party thereto in accordance with its terms (subject to bankruptcy, insolvency and other proceedings at law or in equity relating to the rights of creditors generally and by general equitable principles, including, without limitation, those limiting the availability of specific performance, injunctive relief and other equitable remedies and those providing for equitable defenses). 19 (c)The Company, and, to the Knowledge of the Company and Sellers, each other party to a Material Contract, is in material compliance with the terms and conditions of each Material Contract.Except as set forth in Schedule3.08(c), neither the Company nor any Seller has received any written notice of, and has no Knowledge of, any actual or alleged breach or violation of, or default under, any Material Contract, and no event has occurred which, with the giving of notice or the lapse of time or both, would constitute a breach or violation of, or default under, any Material Contract on the part of the Company or, to the Knowledge of the Company and Sellers, on the part of any other party thereto.Except as set forth on Schedule 3.08(c), the Company has made all Artists Guild, Performance Rights Society, Music Rights Holder, union, public performance and all other payments due under the Music Contracts. (d)To the Knowledge of the Company and Sellers, there are no renegotiations of or attempts to renegotiate any material amounts paid or payable to the Company under current or completed Material Contracts with any Person. (e)Except as set forth in Schedule 3.08(e), the Company has not been assessed or asked to pay any liquidated damages or any other type of damages, fines or penalties under any Material Contract since December 31, 2004. 3.09Legal Proceedings; Orders.Except for the Known Liabilities and those matters set forth on Schedule 3.09, there are no Legal Proceedings (including, without limitation, any Legal Proceeding by any Governmental Authority) pending or, to the Knowledge of the Company and the Sellers, threatened against the Company or the properties or assets of the Company.Except for the Known Liabilities, there are no Legal Proceedings (including, without limitation, any Legal Proceeding by any Governmental Authority) pending or, to the Knowledge of the Company and the Sellers, threatened against the Company or any Seller that challenge the validity or propriety of any of the transactions contemplated by this Agreement or any of the Transaction Documents or that challenge or question the legal right of the Company to conduct the operations of the Business as presently or previously conducted.There are no other orders, decrees or settlement agreements to which the Company is a party except for the Known Liabilities.Except for the Known Liabilities, there is no agreement (non-compete or otherwise), commitment, judgment, injunction, order or decree to which the Company or any Seller is a party or that otherwise would reasonably be expected to be binding upon any Seller, the Company, its assets or the Business which has or would reasonably be expected to have the effect of materially prohibiting or impairing the use of any of its assets or the operation of the Business by Buyer.The Company and Sellers have not entered into any agreement under which the operations of the Business are restricted from selling, licensing or otherwise distributing any of its products to, or providing services to, customers or potential customers or any class of customers, in any geographic area, during any period of time or in any segment of the market. 3.10Taxes.Except as set forth on Schedule 3.10: (i) the Company has timely and duly filed all Tax Returns required to have been filed by it; (ii) all such Tax Returns are true, accurate and complete; (iii) Sellers have delivered or made available to Buyer copies of, and Schedule 3.10 contains a complete and accurate list of, all such Tax Returns relating to income or franchise taxes filed since December 31, 2004; (iv) the Company has paid, or made provision in 20 the Financial Statements for the payment of all Taxes that have or may havebecome due pursuant to those Tax Returns or otherwise, or pursuant to any assessment received by Sellers or the Company, except such Taxes, if any, as are listed in
